DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a server for providing selected content to multiple networked display devices, the server comprising: 
a memory configured to store instructions; 
at least one processor configured to execute the instructions to:
receive television programming data and automatic content recognition data from a networked display device, the automatic content recognition data providing information comprising watched program and channel information viewing time information; and
selectively link the networked display device to multiple viewing groups based on the television programming data and the automatic content recognition data, wherein each of the multiple viewing groups has multiple viewing group versions, and each version of the multiple viewing group versions is for a different screenshot resolution of a plurality of screenshot resolutions obtained from each of the multiple networked display devices based on displayed media content, the automatic content recognition 
an advertisement engine configured to provide an advertisement to the networked display device, the advertisement selected based on at least one of the multiple viewing groups linked to the networked display device.
Swix et al. (US 6718551), Nahata et al. (US 2015/0319469), Ray et al. (US 2017/0034592), Jantunen et al. (US 2014/0302773), and Bridges (US 2014/0281004)are the closest prior art relating to the Applicant's claimed invention. 
Swix discloses a method and system for providing targeted advertisements over a networked media delivery system, especially interactive television networks, the system comprising tracking and storing viewer selections, analyzing the selections, and delivering targeted advertisements that appeal to the particular subscriber making the selections, the system including a merge processor, a file server, a profile processor, and a broadcast server contained in a head end in communication with a plurality of set-top boxes through a distribution network. Based on a subscriber's viewing habits and account information, the present invention delivers different, customized advertisements to different viewers watching the same program or channel. The present invention delivers the advertisements as either still frame bit maps or as video streams advertisement insertion in a playlist or a broadcast media program.

Ray discloses the technology relates to sequential or tailored delivery of advertising content across a plurality of media conduits. The invention achieves sequential story telling for advertising campaigns in place of single-series advertising, by delivering over a period of several sessions on a variety of devices. An advertiser can air a campaign on a consumer individual's cell phone device, continue the second portion of the campaign via a desktop browser session, and conclude with the third portion of the campaign on the individual's OTT device. The technology provides advanced controls over targeting and scheduling with high precision.
Janutunen discloses an approach is provided for multi-device media presentation. One or more neighboring devices are detected based, at least in part, on a request to present one or more media files at at least one device. One or more media presentation capabilities of the one or more neighboring devices are determined. At least one subgroup of the at least one device, the one or more neighboring devices, or a 
Bridges discloses methods, systems, and media for media transmission and management are provided. In some implementations, a method for media content management is provided, the method comprising: receiving a portion of a media data stream from a first computing device prior to the first computing device processing the portion of the media data stream; processing the portion of the media data stream to identify an object of interest within the media data stream; determining an entity associated with the object of interest; associating a content item with the object of interest based on the determined entity; generating a first representation of the portion of the media data stream, wherein the first representation is associated with the content item; receiving a second representation of the media data stream from a second computing device; determining whether the second representation matches the first representation; and transmitting the content item associated with the first representation to the second computing device for placement within the media data stream in response to determining that the second representation matches the first representation. 
The prior art do not disclose or render obvious the amended features.

With respect to claim 9, the prior art of record fails to disclose singly or incombination or render obvious A method for providing selected content to multiple networked display devices, the method comprising:
receiving television programming data and automatic content recognition data

selectively linking the networked display device to multiple viewing groups based on the television programming data and the automatic content recognition data, wherein each of the multiple viewing groups has multiple viewing group versions, and each version of the multiple viewing group versions is for a different screenshot resolution of a plurality of screenshot resolutions  obtained from each of the multiple networked display devices based on displayed media content, the automatic content recognition data includes automatic content recognition log data, a viewing group profile is generated for each of the multiple networked display devices based on the automatic content recognition log data, the automatic content recognition log data is linked to the networked display device based on associating the viewing group profile with the networked display device, and the automatic content recognition log data comprises aggregated data for the multiple networked display devices; and
providing an advertisement to the networked display device, the advertisement selected based on at least one of the multiple viewing groups linked to the networked display device.
Swix et al. (US 6718551), Nahata et al. (US 2015/0319469), Ray et al. (US 2017/0034592), Jantunen et al. (US 2014/0302773), and Bridges (US 2014/0281004)are the closest prior art relating to the Applicant's claimed invention. 
Swix discloses a method and system for providing targeted advertisements over a networked media delivery system, especially interactive television networks, the system comprising tracking and storing viewer selections, analyzing the selections, and delivering targeted advertisements that appeal to the particular subscriber making the selections, the system including a merge processor, a file server, a profile processor, and a broadcast server contained in a head end in communication with a plurality of set-top boxes through a distribution network. Based on a subscriber's viewing habits and account information, the present invention delivers different, customized advertisements to different viewers watching the same program or channel. The present invention delivers the advertisements as either still frame bit maps or as video streams advertisement insertion in a playlist or a broadcast media program.
Nahata discloses techniques described herein may be used to selectively activate licensed content provided to customers. The licensed content may be activated for customers that have shown an interest in the content. Customers who are determined to not be likely to be interested in the content may have the channel automatically deactivated. In one implementation, a method may include activating licensed content associated with a user premises; obtaining usage statistics relating to viewing of the licensed content associated with the user premises; deactivating the licensed content, the deactivation being performed based on an analysis of the usage statistics; receiving a request to activate the licensed content; and automatically re-activating, in response to the received request, the licensed content.
Ray discloses the technology relates to sequential or tailored delivery of advertising content across a plurality of media conduits. The invention achieves sequential story telling for advertising campaigns in place of single-series advertising, by delivering over a period of several sessions on a variety of devices. An advertiser can air a campaign on a consumer individual's cell phone device, continue the second portion of the campaign via a desktop browser session, and conclude with the third portion of the campaign on the individual's OTT device. The technology provides advanced controls over targeting and scheduling with high precision.
Janutunen discloses an approach is provided for multi-device media presentation. One or more neighboring devices are detected based, at least in part, on a request to present one or more media files at at least one device. One or more media presentation capabilities of the one or more neighboring devices are determined. At least one subgroup of the at least one device, the one or more neighboring devices, or a combination thereof based, at least in part, on the one or more media presentation capabilities is formed. A layout comprising the at least one subgroup for a multi-device presentation of the one or more media files is determined. 
Bridges discloses methods, systems, and media for media transmission and management are provided. In some implementations, a method for media content management is provided, the method comprising: receiving a portion of a media data stream from a first computing device prior to the first computing device processing the portion of the media data stream; processing the portion of the media data stream to identify an object of interest within the media data stream; determining an entity associated with the object of interest; associating a content item with the object of interest based on the determined entity; generating a first representation of the portion of the media data stream, wherein the first representation is associated with the content item; receiving a second representation of the media data stream from a second computing device; determining whether the second representation matches the first representation; and transmitting the content item associated with the first representation to the second computing device for placement within the media data stream in response to determining that the second representation matches the first representation. 
The prior art do not disclose or render obvious the amended features.

With respect to claim 17, the prior art of record fails to disclose singly or incombination or render obvious a non-transitory processor-readable medium that

receiving, by a processor, television programming data and automatic content recognition data from a networked display device, the automatic content recognition data providing information comprising watched program and channel information and viewing time information;
selectively linking the networked display device to multiple viewing groups based on the television programming data and the automatic content recognition data, wherein each of the multiple viewing groups has multiple viewing group versions, and each version of the multiple viewing group versions is for a different screenshot resolution of a plurality of screenshot resolutions obtained from each of multiple networked display devices based on displayed media content, the automatic content recognition data includes automatic content recognition log data, a viewing group profile is generated for each of the multiple networked display devices based on the automatic content recognition log data, the automatic content recognition log data is linked to the networked display device based on associating the viewing group profile with the networked display device, and the automatic content recognition log data comprises aggregated data for the multiple networked display devices; and
providing an advertisement to the networked display device, the advertisement selected based on at least one of the multiple viewing groups linked to the networked display device.
Swix et al. (US 6718551), Nahata et al. (US 2015/0319469), Ray et al. (US 2017/0034592), Jantunen et al. (US 2014/0302773), and Bridges (US 2014/0281004)are the closest prior art relating to the Applicant's claimed invention. 
Swix discloses a method and system for providing targeted advertisements over a networked media delivery system, especially interactive television networks, the system comprising tracking and storing viewer selections, analyzing the selections, and delivering targeted advertisements that appeal to the particular subscriber making the selections, the system including a merge processor, a file server, a profile processor, and a broadcast server contained in a head end in communication with a plurality of set-top boxes through a distribution network. Based on a subscriber's viewing habits and account information, the present invention delivers different, customized advertisements to different viewers watching the same program or channel. The present invention delivers the advertisements as either still frame bit maps or as video streams advertisement insertion in a playlist or a broadcast media program.
Nahata discloses techniques described herein may be used to selectively activate licensed content provided to customers. The licensed content may be activated for customers that have shown an interest in the content. Customers who are determined to not be likely to be interested in the content may have the channel automatically deactivated. In one implementation, a method may include activating licensed content associated with a user premises; obtaining usage statistics relating to viewing of the licensed content associated with the user premises; deactivating the licensed content, the deactivation being performed based on an analysis of the usage statistics; receiving a request to activate the licensed content; and automatically re-activating, in response to the received request, the licensed content.
Ray discloses the technology relates to sequential or tailored delivery of advertising content across a plurality of media conduits. The invention achieves sequential story telling for advertising campaigns in place of single-series advertising, by delivering over a period of several sessions on a variety of devices. An advertiser can air a campaign on a consumer individual's cell phone device, continue the second portion of the campaign via a desktop browser session, and conclude with the third portion of the campaign on the individual's OTT device. The technology provides advanced controls over targeting and scheduling with high precision.
Janutunen discloses an approach is provided for multi-device media presentation. One or more neighboring devices are detected based, at least in part, on a request to present one or more media files at at least one device. One or more media presentation capabilities of the one or more neighboring devices are determined. At least one subgroup of the at least one device, the one or more neighboring devices, or a combination thereof based, at least in part, on the one or more media presentation capabilities is formed. A layout comprising the at least one subgroup for a multi-device presentation of the one or more media files is determined. 
Bridges discloses methods, systems, and media for media transmission and management are provided. In some implementations, a method for media content management is provided, the method comprising: receiving a portion of a media data stream from a first computing device prior to the first computing device processing the portion of the media data stream; processing the portion of the media data stream to identify an object of interest within the media data stream; determining an entity associated with the object of interest; associating a content item with the object of interest based on the determined entity; generating a first representation of the portion of the media data stream, wherein the first representation is associated with the content item; receiving a second representation of the media data stream from a second computing device; determining whether the second representation matches the first representation; and transmitting the content item associated with the first representation to the second computing device for placement within the media data stream in response to determining that the second representation matches the first representation. 
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9241188 B2		Mukerji; Ankur et al.
US 20110099197 A1	Wang; Avery Li Chun et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        1/13/2021